-- - eee quod department of the treasury internal_revenue_service washington d c oa t ep raitl government entities division jul uniform issue list number xxxx xxxx xxxx legend taxpayer a xxxx ira x xxxx ira y xxxx custodian b xxxx individual c xxxx custodian d xxxx individual e xxxx custodian f xxxx individual g xxxx amount xxxx date xxxx date xxxx year xxxx year xxxx year xxxx year xxxx xxxx page dear xxxx 2uu840u54 this is in response to your letter dated date as supplemented by correspondence dated january and february and date submitted on your behalf by your authorized representative requesting a ruling as to whether failure to receive certain distributions from your individual_retirement_arrangement ira in year and the subsequent corrective distribution in year will not result in a modification to a series of substantially_equal_periodic_payments under sec_72 of the internal_revenue_code code and therefore will not be subject_to the additional percent tax imposed on early distributions under sec_72 of the code the following facts and representations are made under penalties of perjury in support of your ruling_request in year taxpayer a under age owned ira x a traditional_ira maintained by custodian b and began receiving distributions from ira x in the form of a series of substantially_equal_periodic_payments intended to comply with sec_72 of the code the payments were calculated using the fixed amortization_method and taxpayer a received amount ona monthly basis through december of year it is represented that taxpayer a in january of year taxpayer a informed individual c a financial advisor employed by custodian b that he intended to transfer the ira to custodian d in february of year ira x was transferred to ira y a traditional_ira maintained by custodian d on date taxpayer a completed an ira withdrawal request with respect to ira y no ira payment was made from ira x for january of year and no ira payment was made from either ira x or ira y for february of year monthly ira payments equal to amount were made from ira y starting in march of year informed individual e a financial advisor employed by custodian d that the payments for january and february had not been made and that individual e informed taxpayer a that the payments would be made as soon as the accounts were properly set up during year custodian d was purchased by custodian f and individual g replaced individual e as the financial advisor assigned to manage taxpayer a's accounts including ira y the monthly statements provided to taxpayer a by custodian f did not reflect account activity prior to the acquisition of custodian d by custodian f making it difficult for taxpayer a to determine whether the required distributions had been made in january of year taxpayer a became aware that the ira payments for january and february of year had not been made by the end of the year calendar_year at taxpayer a's request on date custodian f distributed from ira y to taxpayer a an amount equal to the missed payments for year asa result instead of receiving an amount equal to times amount in each year as required under the fixed amortization_method taxpayer a received an amount xxxx page 2vuvssu w equal to times amount in year in year and an amount equal to14 times amount based on the foregoing you request a ruling that the missed distributions and the subsequent corrective distribution from ira y will not be considered a modification under sec_72 of the code to the series of substantially_equal_periodic_payments and will not result in the imposition of the percent additional tax on premature distributions under sec_72 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the code provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 of the code shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 of the code that if the series of payments is subsequently modified other than by reason of death or disability before the later of a the close of the 5-year period beginning with the date of the first payment and after the employee attains age or b the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period notice_89_25 1989_1_cb_662 provides guidance with respect to among other things the exception to the tax on premature distributions provided under sec_72 of the code q a-12 of notice_89_25 provides three methods for determining substantially_equal_periodic_payments for purposes of sec_72 t2 a iv of the code ee 20u340054 page revrul_2002_62 r b modified q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the fixed amortization_method provides that the annual payment for each year is determined by amortizing in level amounts the account balance over a specified number of years determined using the chosen life expectancy table and the chosen interest rate under this method the account balance the number from the chosen life expectancy table and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each succeeding year in this case taxpayer a began receiving payments from ira x in year 1ina series of monthly substantially_equal_periodic_payments as described in code sec_72 using the fixed amortization_method as described in notice_89_25 and revrul_2002_62 taxpayer a's monthly payment was determined in the first distribution year and remained the same in each succeeding year taxpayer a has submitted documentation showing that during year he requested that custodian d distribute the payments that were overdue if such payments of amount had been distributed from ira y according to taxpayer a's instructions taxpayer a would have received in year a distribution amount which was determined through application of the same calculation method which had been used to determine the amount of distribution per month from the ira since the distributions began the missed distributions were not made by custodian d as individual e had indicated that they would be when the error was discovered by taxpayer a a corrective distribution was immediately made to taxpayer a on date documentation submitted by taxpayer a shows that he provided proper and timely notice to an appropriate representative of the financial_institution responsible for overseeing the distribution process and for ensuring that the annual amount be distributed from ira y for year taxpayer a did not intend to modify the series of substantially_equal_periodic_payments he had been receiving from his ira rather the modification is due to the failure of custodian d to make the required_distribution as requested which resulted in taxpayer a receiving an annual payment for year that is less than the amount determined under the fixed annuitization method further when custodian f made the corrective distribution in year this distribution when added to taxpayer a's previously calculated annual payment resulted in taxpayer a receiving an amount for year that was more than the annual payment determined under the fixed annuitization method other than the amount of the annual payments for year sec_5 and taxpayer a will continue to use the fixed annuitization method for calculating the annual payments from ira y ox page accordingly we conclude that the failure to distribute the entire required_annual_payment from ira y for year and the subsequent corrective distribution made in the following calendar_year will not be considered a modification of a series of substantially_equal_periodic_payments under sec_72 of the code and therefore ira y will not be subject_to the percent additional tax imposed on premature distributions under sec_72 of the code this ruling does not express an opinion as to whether but assumes that the series of substantially_equal_periodic_payments taxpayer a is currently receiving from ira y satisfies code sec_72 and revrul_2002_62 this ruling assumes that ira x and ira y met the requirements of code sec_408 at all times relevant to this transaction this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this letter_ruling may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any question reaardina this ruling please contact xxxx id number xxxx se t ep ra t4 at_f - xxxx sincerely donzell h littlejohn manager employee_plans technica group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxx xxx xxxx xxx
